Citation Nr: 0433563	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  04-01 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.  The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for the 
cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran's death certificate reveals that he died at his 
residence on April 29, 2000, at the age of 77.  The cause of 
death was listed as Hypertensive Atherosclerotic 
Cardiovascular Disease.  

The appellant's claim stems from her assertion that the 
veteran suffered from hypertension while he was in service.  
She has submitted a statement from one of the veteran's 
fellow soldiers (K.D.J.), in which he states that the veteran 
"washed out" of flight cadet training due to high blood 
pressure.  He further stated that while he and the veteran 
were "dead heading" on a DC-3 from Manila, Philippines to 
Biek, New Guinea, the plane lost power and went down.  After 
a sea rescue and some time spent hospitalized on the island 
of Mindenowa, K.D.J. made arrangements for he and the veteran 
to return to New Guinea.  However, the hospital refused to 
release the veteran because his blood pressure was too high.  
K.D.J. could not remember the name of the hospital, but he 
noted that there should be some record of it with any records 
pertaining to the loss of the aircraft.  

The appellant has stated that the veteran was unable to 
complete flight school in either 1943 or 1944 at Lowry Air 
Field in Denver, Colorado, because of high blood pressure.  
However, she has not presented any competent evidence to 
support her claim.  Nonetheless, the Board notes that the 
veteran's service medical records are incomplete (consisting 
solely of a normal separation examination).  The National 
Personnel Records Center (NPRC) has indicated that the 
records may have been destroyed by fire in 1973.    

Where, as here, the service medical records are presumed 
destroyed, through no fault of the deceased veteran or his 
widow, the appellant, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  See, e.g., O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  This heightened duty 
includes the obligation to search for alternate medical 
records. Moore v. Derwinski, 1 Vet. App. 401 (1991); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  

The Board notes that the RO has attempted to retrieve 
additional SMRs, SGOs, and Sick/Morning Reports.  In April 
2003, the RO was informed that such records could only be 
searched for up to a three-month time frame.  (Emphasis 
added.)  The RO was instructed to resubmit the request under 
MO5, and to break up the dates into three-month intervals as 
necessary.  While it is apparent that the RO subsequently 
made another request under MO5, it is not clear that the 
dates of service were broken into three-month intervals and 
there is no indication of a response from this most recent 
request.  
Although efforts to obtain the records have been made and 
have been unsuccessful, the documentation of responses to the 
searches has not met the heightened standard for searches for 
evidence known to have been in the government's possession. 
Specifically, whenever the Secretary attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).  

In view of the foregoing, the RO must resubmit the request 
for the veteran's service medical records under MO5, and to 
break up the dates into three-month intervals.  If the 
records of either the veteran's flight training, or his 
hospitalization on the island of Mindenowa cannot be found, 
the RO should obtain documentation sufficient to support a 
finding that it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  The RO must also search for alternate 
medical records, to include Surgeon General's Office (SGO) 
reports and Sick/Morning Reports.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for the 
cause of the veteran's death, of the 
impact of the notification requirements 
on the claim.  The appellant should 
further be requested to submit all 
evidence in her possession that pertains 
to her claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should follow-up on its April 
2003 request for SMRs, SGOs, and 
Sick/Morning Reports.  In doing so, the 
RO should break up the dates of service 
into three-month time frames as 
instructed.  If no such records can be 
found, the RO should obtain documentation 
sufficient to support a finding that it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.
  
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the appellant's claim 
for service connection for the veteran's 
death, with consideration of all of the 
evidence obtained since the issuance of a 
statement of the case in December 2003.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the December 
2003 Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




